Case 1:19-cv-01034-PAE Document 51 Filed 09/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELODIE PARONL, Individually and on Behalf
of the Estate of EUGENE PARONI

Plaintiff Civil Action No.: 1-19-cv-01034-PAE
VS,
PLAINTIFF’S UNOPPOSED
MOTION FOR LEAVE TO
ALSTOM SA, INDIVIDUALLY AND FILE THIRD AMENDED
AS PARENT, ALTER EGO AND/OR COMPLAINT

SUCCESSOR-IN-INTEREST TO ALSTOM
POWER UK LTD., ALSTOM POWER, INC.,
ABB ALSTOM POWER INDUSTRIAL
TURBINES LTD., ABB ALSTOM POWER
INDUSTRIAL TURBINES, INC., ALSTOM GAS
TURBINES LTD., ALSTOM GAS TURBINES,
INC., EUROPEAN GAS TURBINES LTD.,)
EUROPEAN GAS TURBINES, INC., RUSTON
GAS TURBINES, LTD., AND/OR RUSTON
GAS TURBINES, INC.;

Defendant

Nee Nee eee ee ee ee ee ee ee ee ee ee ee ee ee a a ee

 

Pursuant to Rule 15 of the Federal Rules of Civil Procedure, Plaintiff Elodie Paroni,
respectfully moves this Court for leave to file the attached Third Amended Complaint (attached
hereto as Exhibit A). Counsel for Defendant Alstom SA has identified another entity, General
Electric UK Holdings Ltd, as the correct party. The proposed Third Amended Complaint,
proposes to substitute Defendant Alstom SA with the proper Defendant General Electric UK

Holdings Ltd.

Rule 15 provides that “a party may amend its pleading with the opposing party’s written

consent or the court’s leave” and that “[t]he court should freely give leave when justice so

1
Case 1:19-cv-01034-PAE Document 51 Filed 09/15/20 Page 2 of 2

requires.” Fed. R. Civ. P. 15(a)(2). Plaintiff has written consent of Defendant to file the Third
Amended Complaint. General Electric UK Holdings Ltd. will be represented by the same
counsel representing Alstom SA and has agreed to accept service on behalf of the company to
avoid further delays via service through the Hauge Convention. Additionally, General Electric

UK Holdings Ltd. will not raise a statute of limitations defense.

For these reasons, Plaintiff respectfully requests this Court grant her leave to file the

attached Third Amended Complaint.

Respectfully submitted,

By: /s/ Angela J. Nehmens
William A. Levin
Admitted Pro Hac Vice
Angela J. Nehmens
Admitted Pro Hac Vice
Levin Simes Abrams LLP
1700 Montgomery Street, Suite 250
San Francisco, CA 94111
Telephone: (415) 426-3000
Facsimile: (415) 426-3001
wlevin@levinsimes.com
anehmens(@levinsimes.com

Attorneys for Plaintiff

Foe 1s (oe
Hak A. Enaglun,/

PAUL A. ENGELMAYER 7

United States District Judge
September 15, 2020
